     2:18-cv-00734-MBS           Date Filed 03/05/21          Entry Number 114      Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION

Kueilin Lu Tu,                      )
                                    )                   C/A No. 2:18-cv-734-MBS
              Plaintiff,            )
v.                                  )
                                    )                            ORDER
U-Haul Co. of North Carolina, and   )
Shawn Smith,                        )
                                    )
              Defendants.           )
____________________________________)

        This matter is before the court on the Notice and Motion for Taxation

ECF No. 105, filed by Defendant U-Haul Co. of

U-Haul Co. of South Carolina, Inc.                                         of this Order, the court will

refer to collectively as Defendants. Plaintiff Kueilin Lu Tu filed a response in opposition, ECF

No. 112, to which Defendants filed a reply, ECF No. 113.

                                           DISCUSSION

        Plaintiff initiated this lawsuit in state court and, following removal to this court, asserted

two causes of action in the operative pleadi
                                                          1
Supervision and Training                                      UHNC moved for summary judgment on

the bases that 1) Plaintiff was solely at fault in the accident that led to this lawsuit; 2) UHNC is the

victim of a crime and cannot be liable for the actions of its co-defendant, Shawn Smith; and 3)

there is no legal duty and no evidence to support the claim that UHNC negligently hired,

supervised, and trained Smith. ECF No. 79. The court granted the motion in an order dated August

28, 2020, ECF No. 103, and entered judgment in favor of UHNC the same day, ECF No. 104.



1
 Plaintiff initially named UHSC as the corporate defendant, ECF No. 1-1, and subsequently
amended her complaint to substitute UHNC for UHSC, ECF No. 25.
     2:18-cv-00734-MBS          Date Filed 03/05/21      Entry Number 114        Page 2 of 4




Plaintiff thereafter filed a contested motion for reconsideration, ECF Nos. 106, 109, which the

court denied in an order dated October 29, 2020, ECF No. 110. Defendants now move as the

prevailing party for an award of costs.

       Federal Rule of Civil Procedure 54(d) provides that with exceptions not applicable here,

the court should allow the prevailing party to recover costs other than

P. 54(d)(1). Section 1920 of Title 28 of the United States Code enumerates allowable costs as

follows:

       (1)     Fees of the clerk and marshal;
       (2)     Fees for printed or electronically recorded transcripts necessarily obtained
               for use in the case;
       (3)     Fees and disbursements for printing and witnesses;
       (4)     Fees for exemplification and the costs of making copies of any materials
               where the copies are necessarily obtained for use in the case;
       (5)     Docket fees under section 1923 of this title;
       (6)     Compensation of court appointed experts, compensation of interpreters, and
               salaries, fees, expenses, and costs of special interpretation services
               under section 1828 of this title.

28 U.S.C. § 1920. The party claiming any item of cost must support the request by attaching

thereto an affidavit attesting that the items requested are correct and that the cost has been

                                                     ices for which fees have been charged were

                                      28 U.S.C. § 1924. There is a presumption that the prevailing

party in a lawsuit will be able to collect costs, and once the prevailing party makes a showing that

taxation of costs is proper, the burden shifts to the losing party to show otherwise. Cherry v.

Champion Int'l Corp., 186 F.3d 442, 446 (4th Cir. 1999). Th

                           its discretion to deny the prevailing party its costs. Teague v. Bakker,

35 F.3d 978, 996 (4th Cir. 1994). See Jeter v. Allstate Ins. Co., No. CV 7:15-1458-TMC, 2017

WL 5593296, at *2 (D.S.C. Mar. 28, 2017) (articulating the following factors as potential good

reasons that justify denying an award of costs                               evailing party; (2) the



                                                 2
     2:18-cv-00734-MBS          Date Filed 03/05/21        Entry Number 114        Page 3 of 4




                                                      ) the excessiveness of the costs in a particular

case; (4) the limited value of the                           y; or (5) the closeness and difficulty of



       Defendants seek costs in the amount of $4,996.66 for the following expenditures: state and

federal court filing fees; witness and mileage fees; deposition transcripts; and interpreter fees. ECF

No. 105-2. For support, Defendants attach to their motion the affidavit of attorney Jay T.

Thompson, who acted as their counsel in this case, and offer invoices corresponding to their list

of costs, several of which are redacted. See

satisfy the Federal Rules governing an award of costs and Plaintiff carries the burden to show that

reimbursement would be improper.2

       In her response, Plaintiff asserts that Defendant

                                                   sts and otherwise opposes the request on the

following myriad bases:

       The State Court Motion for Summary Judgment was not granted and therefore the
       $25.00 reimbursement should be denied. The Motion fee for the Consent
       Confidentiality Order should also be denied as there were no secret or sensitive
       materials exchanged during discovery; th
                                              s pro hoc vice admission; it was merely
                                                     file anything related to this matter
       with the Court and his signature appears only on the agreement made in
       Mecklenburg County Detention Center with co-Defendant Shawn Smith, wherein
       Defendant promises to forego criminal prosecution of Mr. Smith in exchange for
       an affidavit as to his residency.

ECF No. 112. Plaintiff also disputes the accuracy of the costs associated with six deposition

transcripts. Id.                                             nt is a large corporation that can easily




2
                                                                            See Local Civ. Rule
54.03 (D.S.C.).


                                                  3
     2:18-cv-00734-MBS          Date Filed 03/05/21       Entry Number 114         Page 4 of 4




bear the cost of this

                               to penalize her by ordering reimbursement of costs. Id.

       In reply, Defendants represent that the only information redacted from the exhibits is

                                    by the law firm, and it is irreleva

ECF No. 113 at 2. Defendants further assert that recovery of fees is not

                                                      a confidentiality order, is necessary, nor is it

conditioned on the outcome of a ruling on a specific motion. Id. As to deposition transcripts,

Defendants state that their invoices reflect a higher fee than

Defendants requested and paid for the original, sealed transcripts. Id. at 3.

       The court is satisfied that Defendants seek reimbursement for costs associated with filings,

witness appearances, and deposition transcripts that were reasonably necessary to the case and

finds that these costs are allowable and reasonable. The court further finds that Plaintiff has not

presented a good reason for denying an award of those costs.

for Taxation of Costs, ECF No. 105, is granted. The Clerk shall tax costs against Plaintiff in the

amount of $4,996.66.

       IT IS SO ORDERED.


                                                               /s/Margaret B. Seymour
                                                               Margaret B. Seymour
                                                               Senior United States District Judge
March 4, 2021
Charleston, South Carolina




                                                  4
